Citation Nr: 0002698	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-14 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to service connection for chronic 
conjunctivitis, keratitis, and corneal opacities, claimed as 
residual to mustard gas exposure.  

2.  Entitlement to a higher initial rating for service-
connected chronic dry eyes, rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
April 1946.

This matter arises from a June 1996 rating action from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that determined that a claim for service 
connection for conjunctivitis, keratitis, or corneal 
opacities was not well grounded.  That decision also 
determined a claim for service connection for knee pain was 
not well grounded.  The veteran also appealed the rating 
assigned for laryngitis; however, the RO later assigned a 
higher rating for laryngitis and the veteran indicated 
satisfaction with that rating.

The veteran provided testimony at the RO before the 
undersigned member of the Board in March 1998 concerning 
service connection for conjunctivitis, keratitis and corneal 
opacities. 

In September 1998, the Board determined that the claim for 
service connection for bilateral knee pain due to mustard gas 
exposure was not well grounded.  That issue is therefore no 
longer before the Board.  In that decision, the Board 
remanded the claim for service connection for chronic 
conjunctivitis, keratitis, and corneal opacities, claimed as 
residual to mustard gas exposure, for additional development.  

In an October 1998 rating decision, the RO established 
service connection for chronic dry eyes, assigning a 10 
percent rating.  The veteran has appealed for a higher rating 
for chronic dry eyes.  Although he initially requested a 
hearing on that issue, he later withdrew the request.  

In a May 1999 rating decision, the RO denied a claim for 
service connection for bladder cancer as a result of exposure 
to mustard gas.  The veteran submitted a notice of 
disagreement and the RO issued a statement of the case.  
However, the veteran has not submitted a substantive appeal 
pertaining to that issue.  He is reminded that if he still 
wishes to obtain Board review of that RO decision, he must 
submit a timely substantive appeal.  See 38 C.F.R. § 20.202 
(1999).


FINDINGS OF FACT

1.  The veteran was exposed to mustard gas during service.

2.  Although a VA treatment report notes mild conjunctivitis 
in 1994, the claim for service connection for conjunctivitis, 
keratitis, or corneal opacities lacks a competent diagnosis 
of those conditions.  

3.  All evidence necessary for an equitable disposition of 
the veteran's appeal for a higher initial rating for dryness 
of the eyes has been obtained to the extent possible.

4.  Throughout the appeal period, the veteran's chronic dry 
eye disability has been manifested by exudation and 
irritation of the eyelids that interferes with tear 
formation, involves the lacrimal duct, and requires the use 
of creams and artificial tears.  


CONCLUSIONS OF LAW

1.  The claim for service connection for conjunctivitis, 
keratitis, or corneal opacities is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for assignment of a 20 percent initial 
rating for chronic dry eyes are met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.84a, 
Diagnostic Code 6099-6025 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Full body exposure to nitrogen or sulfur mustard during 
active military service, together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers:  
Nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin; is sufficient to 
establish service connection for that condition.  Service 
connection will not be established under this section if the 
claimed condition is due to the veteran's own willful 
misconduct or there is affirmative evidence that establishes 
a non-service-related intervening condition.  38 C.F.R. 
§ 3.316 (1999).  

The threshold question with respect to any claim for service 
connection is whether the veteran has met his initial burden 
of submitting evidence to show that the claim is well-
grounded, meaning plausible.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

The veteran's service medical records (SMRs) indicate that he 
participated in vesicant agent testing during active service.  
The SMRs do not reflect conjunctivitis, keratitis, or corneal 
opacities.  Post service VA and private treatment reports 
reflect diagnoses of several eye disorders (retinitis 
pigmentosa, cataract, and chronic eye dryness) and supply 
etiologies for those disorders.  A November 1994 VA 
outpatient treatment report notes mild conjunctivitis; 
however, it is not clear that the notation was meant to be a 
diagnosis of conjunctivitis.  That single notation appears to 
be the only mention of conjunctivitis in the claims file and, 
because no true diagnosis has been offered, the claim lacks 
sufficient medical evidence of the claimed condition to find 
the claim to be well grounded.  

The veteran has reported eye symptoms such as itching and 
burning with eyelid irritation and caking around the eyes, 
which he contends are symptoms of conjunctivitis.  In 
November 1996, the veteran reported that his symptoms were 
consistent with actinic or catarrhal conjunctivitis and that 
his cataracts would suggest corneal opacities.  In March 
1998, he testified before the undersigned member of the Board 
that no doctor had ever told him that he had conjunctivitis, 
keratitis, or corneal opacities.  In effect, he has attempted 
to provide his own medical diagnosis of his symptoms.  As a 
layperson without proper medical training and expertise, the 
veteran is not competent to provide probative evidence on a 
medical issue such as the diagnosis or etiology of a claimed 
medical condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Therefore, the veteran's allegations 
cannot be used as evidence of a medical diagnosis. 

It is clear from the argument submitted that the veteran 
strongly feels that service connection for conjunctivitis 
should be granted based on the notation of mild 
conjunctivitis appearing in the claims file.  In order to 
attain service connection for conjunctivitis, he simply needs 
to supply VA with a medical diagnosis of conjunctivitis.  In 
the absence of competent evidence of a diagnosis to support 
the claim, the claim must be denied as not well grounded.  As 
such, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, 
126 F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put VA on notice that 
any additional relevant evidence may exist which, if 
obtained, would well-ground the claim for service connection.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

II.  Higher initial rating

Initially, the Board notes that the veteran's claim for a 
higher initial rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board also finds that 
all relevant evidence for equitable disposition of the claim 
has been obtained to the extent possible. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1999).  Any reasonable doubt that arises 
in considering the evidence must be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (1999).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In cases such as this where the 
veteran has appealed the initial rating assigned after 
service connection is established, the Board must consider 
the initial rating, and, if indicated, the propriety of a 
staged rating from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

The veteran's SMRs are negative for any complaint of relevant 
eye symptoms.  Retinitis pigmentosa was found in 1983.  In 
September 1992, Robert Slavens, M.D., reported that the 
veteran's retinitis pigmentosa was hereditary but that other 
eye symptoms were very likely related to mustard gas 
exposure.  Dr. Slavens further noted inadequacy of the tear 
film, injection of blood vessels of the eyes, swelling of the 
tissue in the front part of the eye, and irritation of the 
eyelids.  In the early 1990's the veteran reported that he 
was legally blind.

According to a VA rehabilitation service summary dated in 
July 1994, the veteran's visual impairment was secondary to 
retinitis pigmentosa.  

VA outpatient treatment reports note complaint of eye pain 
and drainage.  In November 1994, crusting, mild blepharitis 
and mild conjunctivitis was noted.  Artificial tears and an 
ophthalmic ointment were prescribed for exudation

An October 1995 VA visual examination report notes that the 
veteran reported itching and burning in his eyes.  The report 
reflects nuclear sclerotic cataracts with posterior 
subcapsular changes in both eyes.  The veteran had small 
central vision in the left eye only.  The impression was 
retinitis pigmentosa.  Tears and cold compresses were 
prescribed for eye irritation. 

In November 1996, the veteran reported that he had sore, 
itching, and burning eyes and significant matter in his eyes 
upon awakening.  He used cream on the eyelids to lubricate 
the eyes and he used artificial tears to wet the eyes.  He 
reported night blindness and color blindness. 

In March 1996, the conjunctivae were found to be injected and 
the eyes were found to be dry.

A May 1997 VA visual examination report notes an intraocular 
implant in the right eye one year earlier and a long standing 
cataract in the left eye.  He complained of itchy, burning 
eyes and reported that he used artificial tears.  The 
relevant impressions were chronic blepharitis with dry eyes.  
Lid scrubs and artificial tears were prescribed.  

In September 1997, the veteran again reported dry itching 
eyes.  He reported that metoclopramide HCL and prednisolone 
acetate OPHT had been prescribed.  He reported that his eyes 
were becoming more sensitive to light and that the pain was 
constant.  He reported previous diagnoses of blepharitis and 
conjunctivitis.  

A September 1998 VA eye examination report reflects a history 
of retinitis pigmentosa, bilateral cataracts with cataract 
surgery on the right eye, diabetes, and complaint of dry 
eyes.  The examiner noted poor wetting of the corneas.  In 
October 1998, the VA examiner opined that the external eye 
disability was at least as likely as not related to exposure 
to mustard gas.

In an October 1998 rating decision, the RO established 
service connection for chronic dry eyes.  A 10 percent rating 
was assigned under Diagnostic Code 6099-6018.

VA outpatient treatment reports dated in 1998 and 1999 are 
significant for complaint of worsening visual acuity; 
however, symptoms associated with dryness are not noted.  

In June 1999, the veteran reported that every morning his 
eyelids stuck together, that he had continuous itching and 
burning, and that the artificial tears provided little 
relief.  He reported that he purchased his own tears because 
the solution that VA provided stung his eyes.  He reported 
that bright lights and colors hurt his eyes.

In November 1999, the veteran reported that unsightly matter 
accumulated on and around his eyelids.

From the above history of the service-connected dry eye 
disability, the Board finds that the disability is manifested 
by exudation around the eyelids, irritation of the eyelids, 
interference with the normal tearing process (lacrimation) 
that involves the lacrimal duct and requires the use of 
creams and artificial tears.  

Chronic dry eyes is not listed in the Rating Schedule, and is 
rated by analogy to a listed disability with similar symptoms 
and anatomical localization.  38 C.F.R. § 4.20 (1998).

The veteran's chronic dry eyes are currently rated by analogy 
to conjunctivitis under Diagnostic Code 6018 which provides 
that chronic conjunctivitis, other than trachomatous 
conjunctivitis, when active, with objective symptoms warrants 
a 10 percent rating.  There is no higher rating authorized 
for this disability.  38 C.F.R. § 4.84a, Diagnostic Code 6018 
(1999).  Furthermore, Diagnostic Code 6018 does not 
distinguish between unilateral and bilateral involvement. 

Comparing the objective symptoms to the provisions of the 
rating schedule, the Board finds that the criteria for a 10 
percent rating under Diagnostic Code 6018 are met, that is, 
objective symptoms are clearly met, for both eyes. 

In considering alternate diagnostic codes that provide 
ratings higher than 10 percent, the Board notes that a 20 
percent rating is offered for bilateral epiphora.  Diagnostic 
Code 6025 provides that epiphora (lacrimal duct, interference 
with, from any cause) warrants a 10 percent rating if 
unilateral and a 20 percent rating if bilateral.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6025 (1999).  The lacrimal duct is a 
tear conduit in the eyelid.  See canaliculus lacrimalis, a 
short passage in the eyelid leading from the lacrimal lake to 
the lacrimal sac.  Dorland's Illustrated Medical Dictionary 
253 (28th ed. 1994)).  Because this diagnostic code clearly 
encompasses interference of the lacrimal duct from any cause, 
the Board reasons that impairment of the normal tearing 
process would result in some "interference" with the 
operation of the lacrimal duct.  The Board finds therefore 
that the criteria for a 20 percent rating under Diagnostic 
Code 6025 are approximated and that the veteran would benefit 
from reclassifying the disability and rating it by analogy to 
that code.

In considering whether a staged rating is necessary, the 
Board notes that the evidence indicates that the condition 
has not significantly changed during the appeal period.  
Therefore, a staged rating is not necessary.  Fenderson, 
supra.

In reaching its decision, the Board also notes that the 
veteran's chronic dry eyes do not reflect so exceptional or 
so unusual a disability picture as to warrant the assignment 
of an evaluation on an extra-schedular basis.  In this 
regard, the Board observes that the veteran has a severe 
visual handicap that cannot be considered as part of his 
service-connected disability.  His chronic dry eyes do not 
significantly impact his employment potential beyond that 
which is contemplated in the rating assigned nor had this 
disability been shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, consideration of the 
claim as outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

1.  In the absence of evidence of a well-grounded claim, the 
claim for service connection for conjunctivitis, keratitis, 
and corneal opacities is denied.  

2.  A 20 percent rating for chronic dry eyes is granted, 
subject to the laws and regulations concerning payment of 
monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

